Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 31, 2019

                                       No. 04-19-00662-CV

                         MEDFINMANAGER, LLC and Joel Clapick,
                                   Appellants

                                                 v.

                           Robert M. STONE and Raymond S. Deleon,
                                         Appellees

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-17804
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
        Appellants’ brief was due on December 19, 2019. Neither the brief nor a motion for
extension of time has been filed. We therefore ORDER appellants to file, by January 13, 2020,
their brief and a written response reasonably explaining: (1) their failure to timely file a brief;
and (2) why appellees are not significantly injured by appellants’ failure to timely file a brief. If
appellants fail to timely file a brief and the written response, we will dismiss the appeal for want
of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellants fail to comply with court order).


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2019.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court